Citation Nr: 0015985	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-32 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for headaches due to head injury.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a disorder 
manifested by memory loss, claimed as a residual of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1990 to July 
1992.

The instant appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Phoenix, Arizona.

The claim for entitlement to a disability evaluation in 
excess of 10 percent for headaches due to head injury was 
previously characterized in terms of entitlement to an 
increased rating.  Recently, however, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Inasmuch as the veteran's claim was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board of 
Veterans' Appeals (Board) has re-characterized that issue on 
appeal as set forth on the preceding page.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a left knee 
disorder; a right knee disorder; a right ankle disorder and 
service or reports of continuous symptoms after service is 
not of record.

2.  Competent evidence of a current disorder manifested by 
memory loss associated with an in-service head injury is not 
of record.

3.  The veteran has purely subjective complaints of headache 
which have been recognized as symptomatic of brain trauma; 
there is no evidence of multi-infarct dementia from brain 
trauma.


CONCLUSIONS OF LAW

1.  The claims for service connection for a left knee 
disorder, a right knee disorder, a right ankle disorder, and 
a disorder manifested by memory loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for headaches due to head injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that he currently has a 
left knee disorder, a right knee disorder, a right ankle 
disorder, and a disorder manifested by memory loss which 
began in service; therefore, he believes service connection 
for these disorders is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
"With chronic disease shown as such in service . . . , 
subsequent manifestations of the same chronic disease . . . 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Id.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

The initial question which must be answered in this case, 
however, is whether the appellant has presented well-grounded 
claims for service connection.  The claimant has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Id.; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The veteran has not claimed that any of his claimed disorders 
arose under a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.  Further, the veteran has not claimed and the 
evidence of record does not show that the veteran served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War.  Therefore, entitlement to 
application of 38 U.S.C.A. § 1117 (West Supp. 1999) is not 
warranted.  See also 38 C.F.R. § 3.317 (1999).

Left knee disorder, right knee disorder, and right ankle 
disorder

The Board has reviewed all the evidence of record.  The 
service medical records include an April 1991 follow-up 
record for complaints of right knee pain with popping, 
grinding, weakness, and a sensation of giving way.  History 
of trauma was negative.  A January 1992 record noted that the 
veteran had sustained trauma to the left knee, and he 
reported pain and rigidity for a day.  There was mild 
swelling, moderate tenderness on patellar compression, and 
slight pain on full extension.  The assessment was possible 
contusion of the left knee, and he was placed on a limited 
profile for two weeks.  

Records also show that the veteran sprained his right ankle 
in May 1992.  X-rays were negative for fracture, the foot was 
placed in a splint, and he was given crutches.  The following 
day, the veteran reported that he had injured the same area 
and his foot was casted when he was 14 years old.  The splint 
was removed after a few days, and repeat X-rays at the end of 
the month revealed no soft tissue or bony abnormalities.  A 
July 1992 record noted that the veteran had been through 
seven weeks of rehabilitative therapy with no improvement.  
He was scheduled for an orthopedic appointment but apparently 
separated from service prior to the appointment.  His service 
separation examination is not of record.

Post-service evidence includes private medical records dated 
from November 1994 to February 1995 from Rio Grande HMO, 
Inc., in El Paso, Texas.  A November 1994 record noted "left 
knee hit" as the chief complaint.  For the most part, 
examination of the knee was within normal limits.  The 
impression was of an injury to the left knee, and the 
treatment was to use Ibuprofen.  A February 1995 record again 
noted left knee complaints and referred to an "old injury."

The record shows that after service the veteran worked full-
time as a corrections officer in an Arizona state prison.  In 
his June 1997 VA examination, he reported that he had to take 
a lot of medication to pass his employment physical.  He 
reported occasional locking of the left knee and pain.  He 
was observed to have a normal gait; normal movement dressing, 
undressing, and moving around the examination room; normal 
rising from a supine to a sitting position; and normal 
mounting and dismounting from the examination table.

There was full range of motion in both knees with crepitus in 
the right knee, pain on motion, and tenderness.  The 
remainder of the examination was essentially normal.  X-rays 
of the knees and the right ankle were also normal.  The 
impression included internal derangement of the left knee; 
normal right knee examination except for crepitus; and 
history of right ankle sprain with full range of motion and 
no pain on motion.

The veteran also submitted a photograph of a man in military 
fatigues using crutches with what appears to be a cast on the 
right foot.  The Board has also reviewed VA treatment records 
dated from December 1996 to August 1998 from the VA Medical 
Center (MC) in Phoenix.  These records include an October 
1997 record which noted chronic right ankle pain.  

During his August 1998 hearing, the veteran testified that 
his ankle occasionally swells, pops out of joint, and gives 
way.  He reported that he had been hit in the knees 
innumerable times by big wrenches while performing his duties 
in the military.  He testified that he was told in service 
that his knee complaints were due to bruising or the weather.  
He and his father testified that he used knee braces 
occasionally.  The veteran also testified that his ankle was 
casted in service.

The Board finds that the claims for service connection for a 
left knee disorder, a right knee disorder, and a right ankle 
disorder are not well grounded.  See Epps v. Gober, 126 F.3d 
at 1468-69.  The claims are not well grounded because the 
veteran has not brought forth competent evidence of a nexus 
between any presently existing left knee disorder, right knee 
disorder, or right ankle disorder and service or the reported 
continuity of symptomatology.

The only evidence of record which pertains to the nexus 
requirement is the testimony provided by the veteran.  
However, his statements are insufficient to make the claim 
well grounded.  The veteran, as a layman, is not competent to 
offer opinions on medical causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Clyburn v. West, 12 Vet. App. 296 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Furthermore, 
lay assertions of medical causation or medical diagnosis 
cannot constitute evidence to render a claim well grounded.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the veteran has not submitted well-grounded claims for 
service connection for a left knee disorder, a right knee 
disorder, and a right ankle disorder, VA has no duty to 
assist him in the development of his claims.  See Epps v. 
Gober, 126 F.3d at 1468-69.  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to claims which are 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under § 5103(a) by issuing a 
statement of the case and supplemental statements of the 
case.  In addition, the veteran testified during his hearing 
that he had been told after service by a physician at a 
private facility for sports medicine, where he received 
treatment, that he had fluid on his knees which was more than 
likely due to his work in service.  He was advised by the 
hearing officer to sign a release in order for the VA to 
obtain those records; however, there is no evidence that he 
did so.  In this respect, the Board is satisfied that the 
obligation imposed by § 5103(a) has been satisfied.  A 
request for treatment records of the Phoenix VAMC developed 
since August 1998 was unsuccessful, and, in any event, the 
veteran has not indicated that any recent VA treatment 
records could serve to well-ground his claims.  Further, the 
Board finds that its discussion above informs him of the 
requirements for the completion of his application for the 
claims for service connection for a left knee disorder, a 
right knee disorder, and a right ankle disorder.

Disorder manifested by memory loss claimed as residuals of a 
head injury

The Board has reviewed all the evidence of record.  The 
service medical records show that in February 1992 the 
veteran fell a distance of three feet and struck the temporal 
area of the side of his head.  The following day he reported 
difficulty remembering part of the day of the accident.  
Examination revealed some problems carrying 10s and problems 
remembering United States presidents after Ronald Reagan.  
His immediate memory and his memory after five minutes was 
5/5.  The assessment was post head injury headaches.  The 
following day he reported feeling significantly better and 
did not complain of memory problems.

During a June 1997 VA miscellaneous neurological examination, 
the veteran complained of profound memory dysfunction since 
the in-service head injury, including forgetting to fill out 
forms at work and performing daily functions.  The veteran 
misnamed the month and reported that he did not know the year 
or the country in which he resides.  The examiner commented 
that "the degree of [memory] impairment which he tends to 
exhibit at this point raises the possibility that he is 
malingering."  The diagnoses included memory dysfunction, 
and formal neuropsychiatric testing was recommended "to 
either classify this as a true memory disorder and rule out 
malingering."

The veteran subsequently underwent a VA mental disorders 
examination in June 1997.  He reported that he could not 
remember how to be a diesel mechanic anymore, which was his 
previous employment, and that he has to repeatedly ask 
questions or reread regulations at his current job.  Despite 
these assertions, he reported that he had no poor evaluations 
and was in no fear of losing his job.  He reported problems 
remembering the past, including remembering only "bits and 
pieces of memory for being in the Army but not much."  
Mental status examination revealed intact immediate memory.  
Recent memory, determined according to the ability to recall 
three words after approximately five minutes, was mildly 
impaired.  The diagnosis was deferred pending the results of 
neuropsychological testing.

VA treatment records dated from December 1996 to August 1998 
include a December 1996 neurology consultation record which 
noted the veteran complained of memory loss.  He described 
his memory as selective in that he could remember certain 
things but not all of them.  The assessment included a 
history of memory problems.  A February 1997 head computer 
tomography (CT) scan report revealed normal results.  A June 
1997 electroencephalogram (EEG) was noted to be normal, but a 
March 1998 EEG showed mild, generalized abnormalities. 

In February 1998 the veteran underwent the recommended 
neuropsychological testing which included behavior 
observations; a clinical interview; written work, including 
constructions, writing, and calculations; and various tests, 
including the Halstead-Reitan category test, the Wechsler 
Adult Intelligence Scale-Revised, and the Wechsler Memory 
Scale-Revised.  The veteran reported that his memory problems 
included forgetting things two days from now, forgetting a 
whole bunch of things, forgetting to eat two days at a time, 
and forgetting to go to work sometimes.  The examiner 
indicated that the claims folder had been reviewed.

During testing, the veteran's effort was at times poor.  His 
performance was also variable and inconsistent.  The report 
noted that "[t]ests of memory functions show sound average 
performance in all areas."  Recent and remote memory was 
found to be intact.  Deficits indicating cortical dysfunction 
were not apparent.

A VA neurological examination report later that month noted 
continued complaints of memory loss.  During his August 1998 
hearing, the veteran testified that his memory problems were 
initially brought to his attention by his ex-wife in 1993.  
He denied any treatment for memory loss in service.  He 
indicated that he had told his private physician at the Rio 
Grande HMO, Inc., about his memory problems, but was told 
that there was nothing that could be done.  The Rio Grande 
records, noted above, do not reveal significant complaint, 
treatment, or diagnosis of memory problems.  He also 
testified that he was told something similar by VA medical 
personnel.  He and his father stated that he had problems 
remembering things like appointments and discussions which 
had occurred the previous day.

The Board finds that the claim for service connection for a 
disorder manifested by memory loss, claimed as the result of 
a head injury, is not well grounded.  See Epps, 126 F.3d at 
1468-69.  The claim is not well grounded because the veteran 
has not brought forth competent evidence of a current 
diagnosis of a disorder manifested by memory loss.  The only 
evidence contained in the claims folder is the veteran's own 
lay statements of continued memory problems.  Because the 
veteran is a layperson with no medical training or expertise, 
his assertions standing alone do not constitute competent 
medical evidence of a current disability involving memory 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Several VA examinations were undertaken in order to determine 
whether the veteran had a current disability involving memory 
loss.  June 1997 miscellaneous neurological and mental 
disorders examinations did not diagnose a memory disorder as 
further testing was needed.  The results of the requested 
testing in February 1998 revealed that the veteran did not 
have a disability involving memory loss.

As the veteran has not submitted well-grounded claims for 
service connection for a disorder manifested by memory loss, 
VA has no duty to assist him in the development of his claim.  
See Epps, 126 F.3d at 1468-69.  Although the VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to claims which are determined to be not well 
grounded, it may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the Board is satisfied 
that VA fulfilled its obligation under § 5103(a) by issuing a 
statement of the case and supplemental statements of the 
case.  Further, the Board finds that its discussion above 
informs him of the requirements for the completion of his 
application for the claim for service connection for disorder 
manifested by memory loss.

Post-traumatic headaches

The veteran contends, in substance, that his service-
connected headaches are more severe than the current 
disability evaluation suggests; therefore, he believes that a 
higher rating is warranted.

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  Generally, a claim for an increased evaluation is 
considered to be well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

The VA has a duty to assist the veteran to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Four 
VA examinations, in addition to a VA neuropsychological 
evaluation, were performed.  In addition, VA and private 
treatment records have been associated with the claims 
folder, which include a CT scan of the brain and two EEG 
reports.  Service medical records have also been associated 
with the claims folder.  The Board concludes that no further 
development is warranted.  For these reasons, the Board finds 
that VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for an increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

As noted above, the veteran incurred a head injury in service 
after slipping and falling.  The pertinent service medical 
record shows that there was no loss of consciousness.  Within 
days, he complained of headaches and was assessed with post 
head injury headaches.  A follow-up record concluded that his 
headaches were resolving.  The remainder of the available 
service medical records do not show significant complaints, 
treatment, or diagnosis referable to headaches.

Private medical records from the Rio Grande HMO, Inc., 
included a February 1995 record which noted migraine 
headache.  VA treatment records include a December 1996 
record where he denied nausea or vomiting with his headaches.  
An EEG dated in June 1997 was normal, and an EEG in March 
1998 showed mild generalized abnormalities.  A February 1997 
CT scan of the brain was also normal.  

During a June 1997 VA miscellaneous neurological examination, 
the veteran reported "frequent migrainous like headaches" 
since his head injury.  He described the headaches as usually 
occurring in the occipital region on the left with occasional 
severe, somewhat disabling headaches with a prodrome of 
visual scintillations and sometimes with nausea and vomiting.  
He reported that Darvocet relieved the pain.  Neurological 
examination was essentially normal.  The examiner noted that 
"[t]he patient gives a good history of a closed head injury 
and then development of headaches which can be classified as 
classic migraine" which were "superimposed on a background 
of chronic daily headaches which may have as underlying 
etiology occipital neuralgia."  The diagnoses included 
"post impact/post concussive migraine".  The examiner 
suggested that the veteran may be malingering, so further 
neuropsychiatric testing was recommended.

A June 1997 VA mental disorders examination noted that the 
veteran complained of migraines.  However, the examiner noted 
that the veteran was under no threat of job loss and had no 
poor evaluations at his place of employment.  A diagnosis was 
deferred pending neuropsychological evaluation.  During a 
June 1997 general medical examination, he reported migraine 
headaches every three to four days which were relieved by 
Darvon.  The diagnostic impressions included "[h]istory of 
migraine."

In February 1998 the veteran underwent a VA 
neuropsychological evaluation.  The examiner concluded that 
the veteran's performance "at times is characterized by 
reduced effort, variability, and inconsistency."  He made 
various verbalizations and sounds to attract attention to his 
performance.  A February 1998 VA miscellaneous neurological 
disorders examination report indicated that significant 
portions of the record had been reviewed.  The examiner noted 
that the previous examiner had questioned whether there was a 
functional component to the veteran's complaints.  The 
veteran reported he had never had an EEG.  He stated that he 
incurred a head injury in service when he was hit by a tank 
hatch and knocked unconscious.

During the examination, the veteran reported fluctuation in 
his headaches over the years.  He reported that the headaches 
were primarily in the occipital region and were sometimes 
predicated by loss of appetite.  He reported burning and 
throbbing sensations with occasional visual blurring, 
dizziness, nausea and vomiting.  He reported that twice a 
week he was missing work or leaving work early due to 
headaches.  He also stated that he had to go to the emergency 
room several times in recent months to get an injection of 
pain killer into the occipital region which relieved the 
headaches.  Neurological examination was noted to be normal, 
and history of seizures was denied.

The examiner assessed headaches suggestive of occipital 
neuralgia with previous diagnosis of post concussive 
migraine.  The examiner indicated some difficulty "to draw 
exactly what the correlation is between the injury that the 
patient had with the tank hatch and his current headaches."  
The examiner stated that a head injury could bring on 
migraines to someone susceptible to them; however, he 
indicated that they generally do not continue in severity 
year after year.  Moreover, the examiner indicated he would 
have "difficulty calling these headaches as primarily 
migraines" if they were bilateral, burning, and relieved by 
injections.  He did suggest that there was a vascular 
component, but indicated that it did not appear that the 
veteran had been treated for vascular headaches as he was not 
taking Imitrex or any similar medication.  The examiner also 
indicated that he had "some difficulty calling them post 
concussive headaches or post concussive migraine."

A February 1998 VA treatment record indicated that a phone 
conversation with the veteran's wife revealed that the day 
before the veteran called VA seeking more pain medication, he 
had picked up some pain medication.  Another February 1998 
record noted Imitrex did not help his headache pain.  The 
diagnosis was tension-migraine.  A February 1998 record 
noted that the veteran complained of migraine headaches which 
was relieved by a tender point injection.  The diagnostic 
impression was tension headaches.  An April 1998 record noted 
questionable malingering when the pain complained of resolved 
quickly and the veteran desired a work release.  A May 1998 
record noted that the veteran was clumsy, perhaps secondary 
to Valium.  Treatment included no narcotics.  During his 
August 1998 hearing, he indicated he was receiving treatment 
for his headaches.

The August 1999 VA examination noted that certain VA 
treatment records had been reviewed.  The veteran reported 
pain in the neck and head with nausea and occasional 
vomiting.  The episodes occur about every two days and vary 
in intensity.  He stated that blurred vision was not 
associated with the headaches.  He indicated that he had been 
fired from his last job as a corrections officer due to 
sleepiness caused by medication for his headaches.  He also 
reported that he had missed a couple of days of work from his 
current job as a corrections officer due to headaches.  
Physical examination was essentially normal, and the 
diagnosis was "[h]ead injury in 1991, with recurrent 
posttraumatic neck and headaches with both tension and 
vascular components."

The veteran's headaches are presently rated 10 percent 
disabling under Diagnostic Code 8045 which contemplates brain 
disease due to trauma.  38 C.F.R. § 4.124a, Diagnostic Code 
8045 (1999).  "Purely subjective complaints such as headache 
. . . , recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304."  
Id.  "Ratings in excess of 10 percent for brain disease due 
to trauma under diagnostic code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma."  Id.

In this case, the evidence reflects that the veteran reports 
headache pain as a residual of head injury.  Neurological 
examinations, CT scans, an EEG report, and neuropsychological 
testing were essentially normal.  The veteran's disability 
thus consists of the purely subjective complaint of headache.  
As noted above, the current 10 percent rating is the maximum 
rating for this symptomatology under Diagnostic Code 8045.  
As noted above, a rating in excess of 10 percent is assigned 
under Diagnostic Code 8045 only when there is a showing of 
multi-infarct dementia from brain trauma.  As the evidence of 
record does not show such a finding, an increased rating is 
not warranted.

After a careful review of the evidence of record, the Board 
finds that Diagnostic Codes other than 8045 do not provide a 
basis to assign an evaluation higher than the 10 percent 
evaluation currently in effect.  In particular, the veteran 
has requested that his headache disorder be rated under 
Diagnostic Code 8100 for migraines.  However, the Board finds 
that Diagnostic Code 8100 is not for application in this 
instance.  

Although the veteran has been rated and diagnosed with 
headaches referred to as "migraine" headaches, the 
preponderance of the medical evidence does not demonstrate 
that his headache disorder is primarily characterized by 
migraines.  His June 1997 neurological examination report 
noted that he had frequent chronic headaches with only 
occasionally more severe headaches.  The February 1998 
neurologic examiner stated, in essence, that the veteran's 
headaches were primarily not migraines as they were relieved 
by injections of lidocaine, they were bilateral, they were 
burning, and they were in the occipital region.  In addition, 
he noted that the etiology of the headache disorder was 
inconsistent with migraines.  His final assessment was of 
headaches consistent with occipital neuralgia.  In addition, 
the most recent VA neurological examination report did not 
diagnose migraines, but "headaches with both tension and 
vascular components."  In addition, VA treatment records 
primarily show diagnoses and assessments of tension, or 
primarily tension-type headaches, not migraines.

The Board notes that the veteran has asserted that his 
headaches are migraines.  However, his statements do not 
constitute competent medical evidence of a current diagnosis 
of migraines.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  In addition, the evidence shows that his 
credibility is suspect.  Several medical professionals, 
including the June 1997 VA neurologic examiner and an April 
1998 VA emergency room record noted questionable malingering.  
In addition, his February 1998 neuropsychological testing 
revealed that his responses were marked by "reduced effort, 
variability, and inconsistency."  Finally, the record 
suggests that the veteran may be motivated to exaggerate his 
symptoms in order to obtain prescription medication, 
including narcotics.

The Board notes that the record reflects that the RO 
considered the issue of entitlement to an extraschedular 
rating under the criteria of 38 C.F.R. § 3.321(b)(1) as to 
the service-connected headaches, in the August 1997 rating 
decision currently on appeal.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.

The veteran was dissatisfied with his initial rating for 
headaches.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged ratings."  
Fenderson, 12 Vet. App. at 126.  In this case, the RO granted 
service connection and originally assigned a 10 percent 
evaluation for headaches as of the day the RO received his 
original claim for this benefit.  See 38 C.F.R. § 3.400 
(1999).  The Board has reviewed all the evidence and has 
determined that at no time from that time to the present has 
the evidence supported a rating in excess of 10 percent for 
the veteran's headaches.  Id.; Fenderson, 12 Vet. App. at 119 
(1999).

For these reasons, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent.  Thus the benefit of the doubt cannot 
be applied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claims for service connection for a left knee disorder, a 
right knee disorder, a right ankle disorder, and a disorder 
manifested by memory loss are denied.  An evaluation in 
excess of 10 percent for headaches due to head injury is also 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



